986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Thomas LOCKLEAR, Plaintiff-Appellant,v.Steven F. SHAMES, Commissioner in Chancery, Defendant-Appellee.
No. 92-7168.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 24, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-381)
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.


1
E.D.Va.


2
DISMISSED.


3
Charles Thomas Locklear, Appellant Pro Se.

PER CURIAM

4
Charles Thomas Locklear filed suit under 42 U.S.C.s 1983 (1988) and sought leave to proceed in forma pauperis.  The district court assessed a partial filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Locklear failed to comply with the fee order.  Locklear appeals.  Finding no abuse of discretion, we deny leave to proceed in forma pauperis on appeal and dismiss this appeal.1  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.2

DISMISSED


1
 We also note that Locklear's claim that a state court commissioner is not ruling on his divorce petition appears to be constitutionally frivolous and could also have been dismissed under 28 U.S.C. § 1915(d).   See Clark v. Ocean Brand Tuna, 974 F.2d 48 (6th Cir. 1992)


2
 We also deny Locklear's motions for appointment of counsel and for transmittal of state court records